Citation Nr: 0927056	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant.

2.  Entitlement to a certificate of eligibility for 
automobile and adaptive equipment or for adaptive automobile 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO in Seattle, 
Washington.  The Veteran requested a personal hearing before 
a Veterans Law Judge at the RO (i.e., a Travel Board 
hearing), and such a hearing was scheduled in July 2008.  In 
July 2008 the RO received the Veteran's request to reschedule 
his hearing, and his hearing was rescheduled for November 
2008.  The Veteran failed to report for this hearing.


FINDINGS OF FACT

1.  The Veteran does not have permanent loss or loss of use 
of a foot or hand; nor does he have service-connected 
disability resulting in permanent visual impairment of 20/200 
or less with refraction or better than that with severe 
peripheral vision defect.

2.  The Veteran does not have an ankylosed knee or hip.

3.  The Veteran does not have loss or permanent loss of use 
of both lower extremities; or blindness in one eye with loss 
of use of one lower extremity; or loss or loss of use of one 
extremity with additional balance problems, or loss or loss 
of use of one upper extremity.

4.  The Veteran's bilateral visual acuity is not 5/200 or 
less, nor does he have loss or permanent loss of use of both 
hands.



CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing or special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.809, 3.809a (2008).

2.  The Veteran does not satisfy the eligibility criteria for 
automobile and adaptive equipment or adaptive equipment only.  
38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2004.  Although the notice provided 
did not address the effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that the claims are being denied, and hence no 
effective date will be assigned with respect to these claims.  
Dingess, supra.

VA has obtained service and VA treatment records, assisted 
the appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran's service-connected disabilities include lumbar 
strain with hemilaminectomy at L4-5 with degenerative joint 
disease, rated 60 percent disabling, and posttraumatic stress 
disorder (PTSD) with depression, rated 50 percent disabling.  
A total disability compensation rating based on individual 
unemployability (TDIU rating) has been in effect since 
February 11, 2003, and the Veteran has been found to be 
permanently and totally disabled.

Specially adapted housing/special home adaptation grant

The Veteran claims entitlement to specially adapted housing 
benefits.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to:  (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).  Generally, 
loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis. 38 C.F.R. § 4.63.  In 
addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. § 4.63(a).

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

The Veteran contends that he has excruciating back pain with 
numbness of the lower extremities and pain in the feet.  He 
said he cannot walk "any distance" due to the numbness and 
pain in his legs and feet.

An October 2004 VA outpatient treatment record reflects that 
the Veteran reported that the day before he had walked 1.5 to 
2 miles without pain.  In pertinent part, the examiner 
diagnosed leg numbness and bilateral foot pain, likely 
alcohol-related neuropathy.  Nerve studies of the lower 
extremities were performed in January 2005 and the findings 
were consistent with alcoholic peripheral neuropathy, but 
further workup was recommended.

An April 2005 private medical record from B.C.L., MD, 
reflects that the Veteran has chronic lower extremity 
numbness due to neuropathy resulting from nerve impingement.

At a July 2006 examination performed for VA by QTC Medical 
Group, the Veteran complained of back pain with numbness and 
pain of the lower extremities.  On examination, the Veteran's 
gait was within normal limits and he did not require an 
assistive device for ambulation.  The examiner noted 
decreased sensation in both legs, and diagnosed lumbar strain 
with hemilaminectomy at L4-5 with degenerative disc disease 
and intervertebral disc syndrome involving the sciatic nerve.

Extensive clinical data is in the file with regard to the 
Veteran's ability to get around on his own, and related 
capabilities.  These are all of record and have been reviewed 
in detail.  

The Veteran is service-connected for a back disability with 
some associated neuropathy, which is rated as described 
earlier.  While he has substantial impairment from the back 
disability, and a TDIU rating has been granted, it is not 
shown that because of the service-connected back condition he 
must use, on a regular basis, braces, canes, a wheelchair, 
etc. in order to get about.  There is no loss of use of the 
lower extremities, within the meaning of these particular 
benefits, due to the service-connected back disability.

The Board finds that the criteria for these benefits are not 
met.  The preponderance of the evidence is against this 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.



Automobile adaptive equipment or adaptive equipment only

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. § 
3.350(b) (2008).

The evidence does not demonstrate permanent loss of use of 
both hands and both feet due to service-connected disability, 
or, permanent impairment of vision in both eyes, resulting in 
(1) vision of 20/200 or less in the better eye with 
corrective glasses, or (2) vision of 20/200 or better, if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.

The Veteran has not contended that he has vision impairment 
that would be a basis for this claim.  Neither is there any 
showing of impairment regarding the Veteran's hands.  Rather, 
the central issue in the present case hinges on loss of use 
of use of the lower extremities.

As noted above, the medical evidence shows that the Veteran 
has decreased sensation and pain in the lower extremities, 
but he has not lost use of his lower extremities, and does 
not have ankylosis of either hip or knee.  The evidence does 
not support a finding that the Veteran has loss of use of 
both hands or of both feet. Thus, the Veteran fails to meet 
the eligibility requirements for entitlement to automobile 
and adaptive equipment or adaptive equipment only.  The law, 
not the evidence, is determinative of the outcome of this 
issue, and as a matter of law, his claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant is denied.

Entitlement to a certificate of eligibility for automobile 
and adaptive equipment or for adaptive equipment only is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


